People v Candelario (2018 NY Slip Op 07540)





People v Candelario


2018 NY Slip Op 07540


Decided on November 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2018

Friedman, J.P., Richter, Kahn, Oing, Moulton, JJ.


7560 3505N/08

[*1]The People of the State of New York, Respondent,
vWilliam Candelario, Defendant-Appellant.


Christina Swarns, Office of The Appellate Defender, New York (Joseph M. Nursey of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered December 21, 2011 convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the first degree, and sentencing him, as a second felony drug offender, to term of 12 years, unanimously affirmed.
The court providently exercised its discretion in denying defendant's motion to withdraw his plea. "[T]he nature and extent of the fact-finding procedures on such motions rest largely in the discretion of the court" (People v Fiumefreddo , 82 NY2d 536, 544 [1993]). Defendant received a full opportunity to state his claims, with the assistance of newly assigned counsel. Defendant's claim that he did not understand his obligations under the plea agreement is contradicted by the record (see People v Frederick , 45 NY2d 520, 526 [1978]). The plea colloquy and written plea agreement, both of which were translated for
defendant by an interpreter, spelled out the conditions of the plea, and defendant acknowledged that he understood them.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 8, 2018
CLERK